Exhibit 10.2
 
MORGAN STANLEY SENIOR FUNDING, INC.
1585 Broadway
New York, New York  10036
 
BANC OF AMERICA SECURITIES LLC
BANK OF AMERICA, N.A.
One Bryant Park
New York, NY  10036
 
 
March 23, 2010
 
MSCI Inc.
Wall Street Plaza, 88 Pine Street
New York, New York 10005
 
Attention:  Gary Retelny, Managing Director
 
Project Fox
Documentation Agent Commitment Letter
 
Ladies and Gentlemen:
 
Reference is made to (i) the Commitment Letter (together with the exhibits
thereto as amended from time to time, the “Commitment Letter”) dated as of
February 28, 2010 between MSCI Inc. (“you” or the “Borrower”) and Morgan Stanley
Senior Funding, Inc. (“MSSF”) and (ii) the Fee Letter referred to therein.  This
documentation agent commitment letter (the “Documentation Agent Commitment
Letter”) sets forth the agreement of the Borrower, MSSF, Banc of America
Securities LLC (“BofA Securities”) and Bank of America, N.A. (“Bank of America”)
regarding the participation of BofA Securities as Documentation Agent and the
commitment by Bank of America to provide a portion of the commitments under the
Commitment Letter.  Capitalized terms used but not defined herein are used with
the meanings assigned to them in the Commitment Letter.
 
Each of BofA Securities and Bank of America acknowledges and agrees that MSSF is
exclusively authorized by the Borrower to act as sole and exclusive lead
arranger and book-runner (in such capacity, the “Lead Arranger”) in connection
with the Facilities and as administrative agent for the Facilities.  For the
avoidance of doubt, nothing in this Documentation Agent Commitment Letter shall
give any rights to BofA Securities or Bank of America as the Lead Arranger,
Commitment Party or the Administrative Agent.
 
1.           Commitments.  Bank of America is pleased to commit to provide
$127.5 million of the Term Loan Facility and $10.0 million of the Revolving
Facility subject to and on the terms and conditions set forth in the Commitment
Letter.  The commitment of MSSF under the Commitment Letter with respect to the
Term Loan Facility shall be reduced by an amount equal to the commitment of Bank
of America hereunder with respect to the Term Loan Facility, and the commitment
of MSSF under the Commitment Letter with respect to the Revolving Facility shall
be reduced by an amount equal to the commitment of Bank of America hereunder
with respect to the Revolving Facility.  In the event that the aggregate
commitments under the Commitment Letter with respect to the Term Loan Facility
are reduced in accordance with Section 1 thereof, the commitment of Bank of
America with respect to the Term Loan
 
 

--------------------------------------------------------------------------------


 
Facility shall be reduced on a pro rata basis.  It is agreed that,
notwithstanding anything to the contrary in the Commitment Letter, BofA
Securities shall act as documentation agent for the Facilities (in such
capacity, the “Documentation Agent”).
 
2.           Fees.  As consideration for Bank of America’s agreements under this
Documentation Agent Commitment Letter with respect to the Facilities, you will
pay, or cause to be paid, to Bank of America the Commitment Fee (as defined in
the Fee Letter) with respect to the commitments made by Bank of America
hereunder as of the date hereof, the Ticking Fee (as defined in the Fee Letter)
with respect to the daily aggregate amount of commitments made by Bank of
America hereunder and the Upfront Fee (as defined in the Fee Letter) with
respect to the Term Loans funded by Bank of America and the commitment of Bank
of America in respect of the Revolving Facility on the date the Documentation is
executed and delivered, at the times and in the amounts specified in the Fee
Letter, and no other fees or amounts.  Each of the Commitment Fee, the Ticking
Fee and the Upfront Fee due and payable to MSSF under the Fee Letter shall be
reduced by the amounts paid to Bank of America pursuant hereto.
 
3.           Indemnity.  You agree that each of BofA Securities and Bank of
America will have the benefit of all the provisions of Section 5 of the
Commitment Letter and shall be deemed to be an “Indemnified Person” for all
purposes thereunder. Each of Bank of America and BofA Securities shall be a
beneficiary of all acknowledgements, representations, warranties, and waivers
made by, and covenants of, the Borrower in the Commitment Letter and the Fee
Letter, to the same extent as the same are applicable to MSSF. For the avoidance
of doubt, the right (a) to determine the satisfaction of or to waive the
satisfaction of any conditions precedent and (b) to exercise any flex rights
shall remain solely with MSSF. It is understood and agreed that Cahill Gordon &
Reindel LLP will act as counsel to MSSF, Bank of America, BofA Securities,
Credit Suisse AG, Cayman Islands Branch and Credit Suisse Securities (USA) LLC.
 
4.           Confidentiality.  This Documentation Agent Commitment Letter is
furnished solely for your benefit, and may not be relied upon or enforced by any
other person or entity other than the parties hereto and the Indemnified
Persons.  This Documentation Agent Commitment Letter is delivered to you on the
condition that neither the existence of this Documentation Agent Commitment
Letter nor any of its contents shall be disclosed, directly or indirectly, to
any other person or entity except (i) to your directors, officers, employees and
advisors on a “need to know” and confidential basis and only in connection with
the Transactions, (ii) this Documentation Agent Commitment Letter may be
disclosed to the Target and its directors, officers and advisors on a
“need-to-know” basis and only in connection with the Transactions, (iii) as may
be compelled in a legal, judicial or administrative proceeding or as otherwise
required by law (provided that you shall promptly notify us thereof to the
extent permitted by law) and (iv) this Documentation Agent Commitment Letter and
the existence and contents hereof may be disclosed in any syndication or other
marketing material in connection with the Facilities or in connection with any
public filing requirement.
 
BofA Securities and Bank of America agree to be bound by the confidentiality
provisions contained in the second paragraph of Section 6 of the Commitment
Letter.
 
5.           Patriot Act.  We hereby notify you that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (October 26,
2001) (as amended, the “Patriot Act”), we and the other Lenders are required to
obtain, verify and record information that identifies the Borrower and the
Target and its subsidiaries, which information includes the name, address, tax
identification number and other information regarding them that will allow any
of us or such Lender to identify the Borrower and the Target in accordance with
the Patriot Act.  This notice is given in accordance with the requirements of
the Patriot Act and is effective on behalf of Bank of America, Commitment Party
and each other Lender.
 
 

--------------------------------------------------------------------------------


 
6.           Governing Law, etc.  This Documentation Agent Commitment Letter
shall be governed by, and construed in accordance with, the laws of the State of
New York without regard to principles of conflicts of law to the extent that the
application of the laws of another jurisdiction will be required thereby.  Any
right to trial by jury with respect to any claim, action, suit or proceeding
arising out of or contemplated by this Documentation Agent Commitment Letter is
hereby waived.  You and we hereby irrevocably and unconditionally submit to the
exclusive jurisdiction of the federal and New York State courts located in the
City of New York, Borough of Manhattan (and appellate courts thereof) in
connection with any dispute related to this Documentation Agent Commitment
Letter or any matters contemplated hereby.  You agree that any service of
process, summons, notice or document by registered mail addressed to you at the
address set forth above shall be effective service of process for any suit,
action or proceeding relating to any such dispute.  You and we irrevocably and
unconditionally waive, to the maximum extent permitted by law, any objection to
the laying of venue of any such suit, action or proceeding brought in any such
court and any claim that any such suit, action or proceeding has been brought in
an inconvenient forum.  A final judgment in any such suit, action or proceeding
may be enforced in any jurisdiction by suit on the judgment or in any other
manner provided by law.  Nothing herein will affect the right of any party
hereto to serve legal process in any other manner permitted by law.
 
7.           Miscellaneous.  This Documentation Agent Commitment Letter
constitutes the entire agreement and understanding between you and your
subsidiaries and BofA Securities and Bank of America with respect to the
Facilities and supersedes all prior written or oral agreements and
understandings relating to the specific matters hereof.  No individual has been
authorized by BofA Securities or Bank of America or any of their respective
affiliates to make any oral or written statements that are inconsistent with
this Documentation Agent Commitment Letter.
 
Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Documentation Agent Commitment Letter.  Delivery of an executed counterpart of a
signature page to this Documentation Agent Commitment Letter by facsimile or
electronic .pdf shall be effective as delivery of a manually executed
counterpart of this Documentation Agent Commitment Letter.  This Documentation
Agent Commitment Letter may be executed in any number of counterparts, and by
the different parties hereto on separate counterparts, each of which counterpart
shall be an original, but all of which shall together constitute one and the
same instrument.  The provisions of Sections 3, 4 and 6 and this Section 7 shall
survive termination of this Documentation Agent Commitment Letter.  This
Documentation Agent Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by the parties
hereto.  This Documentation Agent Commitment Letter shall not be assignable by
you without our prior written consent and any purported assignment without such
consent shall be null and void.  This Documentation Agent Commitment Letter is
intended to be solely for the benefit of the parties hereto and is not intended
to confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto (and any Indemnified Persons).  For the avoidance of
doubt, in no event shall any Indemnified Person be liable to pay the Parent
Termination Fee (as defined in the Acquisition Agreement) or any portion
thereof, or any settlement in lieu thereof.
 
The commitments and any other obligations of Bank of America set forth hereunder
will expire on the earliest to occur of (i) the execution and delivery of
satisfactory Documentation by all of the parties thereto and the consummation of
the Acquisition; (ii) 5:00 p.m., New York time, on September 1, 2010, if the
Closing Date shall not have occurred prior to such time; and (iii) the date of
termination or abandonment of the Acquisition Agreement.
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------


 
We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.
 
Very truly yours,
 
MORGAN STANLEY SENIOR FUNDING, INC.
     
By:
     
Name:
   
Title:    Authorized Signatory
         
BANC OF AMERICA SECURITIES LLC
     
By:
     
Name:
   
Title:    Authorized Signatory
         
BANK OF AMERICA, N.A.
     
By:
     
Name:
   
Title:    Authorized Signatory
 



 
Agreed to and accepted as of
the date first written above:
 
MSCI INC.
 
By:
     
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------
